Citation Nr: 0209042	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  83-36 363	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
Los Angeles, California


THE ISSUES

1.  Propriety of a rating reduction for residuals of vertebra 
fracture at T12 and L3 with lumbar disc disease and 
arthritis, from 60 percent to 50 percent, by RO rating 
decision dated April 8, 1982.

2.  Propriety of the termination of a total disability rating 
based on individual unemployability (TDIU rating) by RO 
rating decision dated April 8, 1982.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

K Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
October 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1982 rating 
decision by the RO which reduced the rating for the service-
connected back disorder from 60 percent to 50 percent and 
terminated the veteran's TDIU rating.

The Board issued a decision on these issues in April 1984.  
In July 2001, the Board vacated the April 1984 decision.  
This decision will replace the April 1984 Board decision.


FINDINGS OF FACT

1.  The RO failed to follow the procedures of 38 C.F.R. 
§ 3.105(e) when it reduced the rating for the service-
connected back disorder from 60 percent to 50 percent and 
when it terminated the veteran's TDIU rating.

2.  Effective from June 14, 1973, the veteran was assigned a 
60 percent rating for the service-connected low back 
disorder, and the RO reduced the rating to 50 percent, 
effective July 1, 1982.

3.  Since the assignment of the 60 percent rating for the low 
back disorder, sustained improvement in the condition has not 
been demonstrated.

4.  Effective from May 4, 1994, the veteran's service-
connected back disorder was assigned an increased rating to 
60 percent.

5.  The veteran was assigned a TDIU rating effective from 
June 14, 1973 and effective July 1, 1982 the RO terminated 
the rating; the RO later granted a TDIU rating effective June 
22, 1989.

6.  At the time of the assignment of a TDIU rating, the 
veteran was service-connected for a low back disorder, rated 
60 percent disabling.  The rating for the service-connected 
back disorder was decreased to 50 percent, effective from 
July 1, 1982.

7.  When the RO terminated the TDIU rating as of July 1, 
1982, there was no clear and convincing evidence that actual 
employability status had been regained by the veteran.  

7.  For the period from July 1, 1982 to June 22, 1989, the 
veteran's service-connected back disability continued to 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSIONS OF LAW

1.  Restoration of a 60 percent rating from July 1, 1982 to 
May 3, 1994, is warranted for the service-connected back 
disorder inasmuch as the reduction of the rating was 
improper.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1995); 
38 C.F.R. § 3.105(e), 3.344, 4.71 Code 5293 (2001).

2.  The termination of the veteran's TDIU rating effective 
July 1, 1982 was not proper, and the criteria for restoration 
of a TDIU rating for the period of July 1, 1982 to June 22, 
1989 have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.105 (e), 3.340, 3.341, 3.343, 4.16, 4.19 (2001).



REASONS AD BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from December 1950 to October 
1954.  Service medical records show that in approximately 
July 1952, the veteran fell from a porch and landed 
approximately 30 feet below sustaining a fracture of the 
third lumbar vertebra with minimal wedging.  The veteran's 
service separation papers reveals that he had a ninth grade 
education.  Service connection was established for 
compression fracture L-3, with limitation of motion and 
deformity of vertebral body.  He was assigned a 20 percent 
rating, effective from October 1954.  

The veteran underwent VA examination in 1971.  Based on 
examination findings and other reports of treatment, the RO, 
in December 1971, increased the veteran's rating for the 
service-connected back disorder to 40 percent, effective from 
February 1971.

Medical reports from the early 1970's show that the veteran 
was treated for complaints of back pain.  In April 1973, he 
underwent an examination by a private physician.  The 
physician stated that physical examination revealed 
tenderness of the lumbar spine musculature with indications 
of muscle spasm and limitation of motion.  The physician 
noted that that a review of other medical evidence pertaining 
to the veteran's back revealed an impression of 
musculoligamentous strain and discogenic disease of the 
lumbar spine.  The physician concurred with the prior 
impressions in the record.  He stated that the veteran's 
prognosis was guarded and that it was his professional 
opinion that the veteran would continue to have recurrent 
symptoms of varied intensity for quite a long time.  With 
respect to the percent to which the residuals of the back 
barred pursuit of above marginal employment, the physician 
stated that veteran was totally disabled.

The veteran was hospitalized from January to May 1974 with 
complaints of low back pain.  On admission, physical 
examination revealed that the veteran walked bent forward 
with an antalgic gait.  He had lordatic flattening and 
extreme paravertebral muscle spasm of the thoracic lumbar 
region.  Straight leg raising was positive on the right at 30 
degrees and 60 degrees on the left.  Hyperthesia of the right 
leg was noted, as well as markedly diminished ankle jerks on 
the right side.  The hospital summary report indicates that 
the veteran had previous hospital treatment due to low back 
pain.  The veteran reported that since 1970, the veteran was 
not able to resume his past occupation as a truck driver due 
to persistent back pain.  Physical examination revealed that 
straight leg raising was positive on the left to 50 degrees.  
He had considerable paravertebral muscle spasm and 
tenderness, and he was unable to stand in an erect position.  
He was placed on corrective therapy and therapeutic 
exercises.  Upon his discharge from the hospital, it was 
reported that the appellant was permanently and totally 
disabled.

A May 1974 reports reveals a diagnosis of degenerative 
osteoarthritis of the lumbosacral spine with L-3 vertebral 
fracture, chronic low back pain and discogenic disease.  The 
examiner stated that the veteran's prognosis was poor.  The 
physician stated that numerous attempts at conservative 
management of the veteran's service-connected back disorder 
had been unsuccessful.  The physician related that due to 
chronic severe low back pain and secondary psychological 
difficulties coping with this problem, he was not a candidate 
for vocational rehabilitation.  The physician concluded that 
the veteran was permanently and totally disabled.

The veteran, in May 1974, submitted a claim for an increased 
rating for his service-connected back disorder and he also 
claimed entitlement to a TDIU rating.  The veteran stated 
that he was unemployable.

In June 1974, the RO granted an increased rating to 60 
percent from June 1973 for the service-connected back 
disorder.  The 60 percent rating was assigned under Code 
5293, intervertebral disc syndrome.  The RO also awarded a 
TDIU rating, effective from June 1973.  The RO based their 
awards on medical reports from 1974.

Employment questionnaires dated from August 1977 to June 1980 
reflect that the veteran had not been employed or self-
employed during the respective prior 12 months.

When examined by VA in January 1981, the veteran complained 
of pain of the lower back and an inability to bend or twist, 
to walk more than three blocks, or to stand longer than 20 
minutes.  Physical examination revealed the veteran's posture 
was normal and the spine was well aligned.  His gait was 
normal.  He could walk on his toes and heels and squat all 
the way and return.  Flexion of the trunk was limited to 60 
degrees and there was fair progression of movement of the 
spine and his fingertips missed his toes by 11 inches.  He 
complained of low back pain.  Lateral flexion of the trunk 
was to 20 degrees, bilaterally.  Extension of the trunk was 
limited to 0 degrees.  Reflexes were equal in the lower 
extremities.  Sensation was absent over the left ankle and 
foot laterally.  Right straight leg raising to 10 degrees 
caused low back pain and left straight leg raising to 50 
degrees resulted in low back pain.  His ankle dorsiflexion 
test was negative bilaterally.  His right Goldthwaite test 
was positive.  The right Fabere test yielded low back pain.  
The Gaenslen test produced bilateral low back pain.  The 
Ober, Ely and Nachlas tests were negative bilaterally.  There 
was pain to palpation over the lumbar spine.  Muscle spasms 
were present in the paralumbar musculature.  Active range of 
motion of all lower extremity joints was within normal 
limits.  Muscle spasms were present in the paralumbar 
musculature.  The diagnoses were compression fractures of 
several lumbar vertebrae, degenerative arthritis of the 
lumbosacral spine, and scoliosis of the lumbar spine with a 
left convexity.

An employment questionnaire dated in August 1981 revealed 
that the veteran had not been employed or self-employed 
during the prior 12 months.

When examined by VA in January 1982, he reported that he had 
not worked since 1970.  His complaints were of low back pain 
which radiated down the left posterior thigh to the left 
popliteal space.  Physical examination revealed that the 
veteran's posture was normal.  His spine was well aligned.  
His gait exhibited a limp because of low back pain.  The 
veteran was able to walk on his toes, and he could stand on 
his heels.  He could not maintain walking on his heels.  His 
squatting was limited to 70 percent of normal distance and 
further squatting was prevented because of low back pain 
radiating down the left posterior thigh to the left popliteal 
space.  There was fair progression of movement of the spine.  
Forward flexion was to 60 degrees, lateroflexion was to 30 
degrees, rotation was to 20 degrees, and backward extension 
was 0 degrees.  His fingertips came to within 8 inches of his 
toes on forward bending.  

The examiner reported that the veteran's sensation was 
decreased over the left lower extremity in its entirety, 
except for the left big toe.  Measurements of the lower 
extremities were equal.  Straight leg raising was productive 
of low back pain at 20 degrees.  His ankle dorsiflexion was 
positive, bilaterally.  The bilateral simultaneous hip 
flexion test resulted in low back pain at 70 degrees.  The 
Goldthwaite's test, the Fabere test, the Gaenslen's test and 
the Ely's tests were all positive, bilaterally.  Ober's and 
Nachlas' tests were negative, bilaterally.  There was 
tenderness to palpation over the lumbar spine.  The active 
ranges of motion of all lower extremities were within normal 
limits, and strength of the lower extremity muscle groups was 
good.  The veteran was able to dress independently, and the 
examiner commented that he had moderate difficulty while 
dressing.

X-ray studies showed moderate hypertrophic degenerative 
changes of the lumbar spine with wedge compression fractures 
of L3 and T11.  The diagnoses were fracture of the third 
lumbar vertebra, compression; status post injury, low back; 
wedging of the T11 vertebra; degenerative arthritis of the 
lumbar spine; sensory neuropathy of the left lower extremity; 
and bilateral sciatic irritation.

Subsequent to the VA examination, the veteran was interviewed 
by a VA social worker in January 1982.  The interview 
contained information that the veteran had employment 
experience on his family farm prior to service, as a 
roughneck on an oilrig and as a truck driver.  He had 
incomplete rehabilitation training as a vending machine 
repairman.  The veteran indicated that he had not worked 
since approximately 1970 and that he had lost jobs due to his 
service-connected back disorder.  

The social worker reported that the veteran wanted to work 
"despite his lack of constructive acceptance of the limits 
imposed upon him by his back condition".  It was indicated 
that the appellant had been misdirected into a rehabilitation 
program which was inadequate for realistic substantially 
gainful employment.  The interviewer recommended that the 
veteran be referred to a counseling psychology department for 
an assessment of vocational rehabilitation programs viable 
for him, taking into account the limits of his back 
condition.  The social worker commented that without the 
assistance of appropriate vocational rehabilitation, his 
suggestion was that the veteran should continue with his 
unemployment rating.

The RO, in April 1982, reduced the veteran's rating for the 
service-connected back disorder from 60 percent to 50 
percent, effective from July 1, 1982 and terminated the TDIU 
rating, effective from July 1, 1982.  The RO stated that the 
veteran was assigned a 40 percent rating under 38 C.F.R. 
§ 4.71, Code 5293 and a 10 percent rating under Code 5285.  
The RO noted that findings on the January 1982 VA examination 
revealed a normal posture and an well-aligned spine.  The RO 
also noted that the veteran limped due to low back pain and 
that he could walk on his toes, but not on his heels.  
Flexion of the trunk was limited to 60 degrees, lateral 
flexion was to 30 degrees, bilaterally, rotation was to 20 
degrees bilaterally and extension was to 0 degrees.  Straight 
leg raising produced pain at 20 degrees.  There was 
tenderness over the lumbar spine.  

A letter notifying the veteran of April 1982 rating decision 
dated in April 1982 was not mailed to the veteran's address 
of record.  The notice was mailed to the veteran's bank.  The 
veteran was not informed of the reduction in benefits until 
after they had taken place (when he realized that his account 
was unbalanced).  The RO's letter was to the effect that the 
veteran's most recent VA examination showed an improvement in 
his condition and therefore the rating for the service-
connected back disorder was reduced from 60 percent to 50 
percent.  The RO also stated that the veteran was deemed to 
be employable which in effect terminated the veteran's TDIU 
rating.  The RO stated that the veteran could submit 
additional evidence showing that the reduction should not be 
made and that if no evidence was submitted the reduction 
would take place.  

The veteran received VA outpatient treatment in 1982 and in 
1983.  Treatment was for relief of pain of the low back.  
Physical examination revealed the veteran had decreased range 
of motion and that his straight leg raising was positive at 
75 degrees bilaterally.  He reported that he could not do any 
work which required lifting or bending.

The records submitted in January 1984 included a medical 
report from Alan S. Lake, M.D dated in July 1983.  The 
reports reveals that upon physical examination, the veteran 
was noted to walk carrying his torso in a stiff posture and 
guarded his back and all of his movements.  He had tenderness 
to palpation throughout the lumbar spine paraspinous 
musculature.  Sciatic notch tenderness was present 
bilaterally.  His range of motion was limited to flexion to 
the knees.  Straight leg raising was positive bilaterally to 
45 degrees.  Deep tendon reflexes were diminished 
bilaterally, but were symmetrical.  X-ray studies of the 
lumbar spine showed extensive degenerative changes with 
narrowing of the L4-L5 and L5-S1 disc spaces, and advanced 
osteophyte formation.  The differential diagnoses were lumbar 
disc disease, osteoarthropathy involving the facet joints and 
spinal stenosis.  The veteran was referred for a CAT scan.  A 
July 1983 CAT scan of the lumbar spine report reveals a 
conclusion of suspect small left sided disc at L-5, S-1 and 
mild scoliosis.  The follow-up report to the CAT scan showed 
that the veteran's had a L5-S1 disc herniation.

Also submitted in January 1984 was an August 1983 report from 
a registered physical therapist.  The therapist stated that 
an examination of the veteran revealed that he had a 
reproduction of pain in flexion, extension, right and left 
side glides and when seated.  Such results were deemed to 
indicate severe derangement of the lumbar discs and an 
adaptive shortening of nerve root tissue.  His back disorder 
also caused leg problems.  The therapist stated that the 
veteran's deficits and dysfunction of the back made it 
difficult to sit, stand, bend or lift.  The therapist further 
stated that since most jobs required an employee to 
participate in one of these activities for prolonged periods 
of time, it seemed futile for the veteran to re-enter the job 
market.  He stated that employers would not and could not 
employ the veteran based on his demonstrated low back 
dysfunction.  He concluded that he did not feel that the 
veteran could reasonably be expected to find meaningful 
employment.

In January 1984, the RO also received a December 1983 report 
from Michael Scott, M.D., which shows a final diagnostic 
impression of spinal cord injury with incomplete upper motor 
neuron neurogenic bladder.  The evidence received in January 
1984 also included a December 1983 report from Michael Scott, 
M.D.  The report shows that Dr. Scott examined the veteran.  
During the examination, the veteran complained of severe pain 
in his low back with radiation to his posterior thigh and 
buttock area.  He also had radiation of pain down his legs.  
He complained of diminished sensation in his feet and some 
cold sensation in both feet, especially during the 
wintertime.  Examination of the back revealed moderate 
tenderness over the lumbar spine area.  Among the diagnostic 
impressions was lumbar spine injury with neural impingement.

In a letter dated in November 1984, a senior rehabilitation 
counselor for the state of California noted that the veteran 
applied for services in October 1984.  The counselor stated 
that after a thorough review of the medical documentation, it 
was determined that the veteran was not eligible for 
services, as he did not meet the feasibility for employment.

In a letter dated April 24, 1984, Alan S. Lake, M.D. 
submitted a letter summarizing the veteran's back impairment 
and related treatment.  In sum, he stated that the veteran 
had a history of an injury to his back with posttraumatic 
disc herniation and advanced posttraumatic degenerative 
changes which involved the lumbar facet joints as well as 
narrowing the spinal canal.  He stated that the veteran's 
spinal condition was endstage of the disease process and that 
his disorder was considered permanent and functionally 
disabling for physical labor activities on a permanent basis.  

In December 1984, a VA counseling psychologist, noted that 
the veteran had degenerative osteoarthritis of the lumbar 
spine with L-3 vertebral fracture, chronic low back pain, and 
discogenic disease.  The veteran was noted to wear a heavy 
Lennox Hill brace, and that he took muscle relaxants and pain 
pills.  The counselor noted that the veteran was treated by 
an orthopedist and by an urologist who stated that the 
veteran was infeasible for employment.  The counselor also 
noted that the state rehabilitation services had determined 
that the veteran was infeasible for rehabilitation.  The 
counselor noted that the veteran completed the 10th grade and 
that he had no other formal education except military 
training as a truck driver.  The counselor reported that the 
veteran worked as a truck driver until 1971.  It was 
recommended that a determination of permanent medical 
feasibility for vocational rehabilitation was warranted in 
light of the veteran's medical records and physician's 
findings.

In February 1985, the chairman of the vocational 
rehabilitation panel informed the counseling psychologist 
that in view of the evidence presented, the members of the 
panel recommended that the counseling psychologist find the 
veteran permanently medically infeasible for vocational 
rehabilitation training.

An October 1985 VA examination of the back revealed the 
veteran's spine was well aligned.  His gait exhibited a limp.  
He complained of low back pain and used a cane for walking 
and wore a lumbosacral corset.  He could not stand or walk on 
his toes.  He could stand on his heels, but could not 
maintain walking on his heels.  Flexion of the trunk was to 
40 degrees and there was poor progression of movement of his 
spine and his fingertips missed his toes by 16 inches and he 
complained of low back pain.  Lateral flexion over the trunk 
each way was to 20 degrees.  Bilateral rotation was to 20 
degrees, extension was to 0 degrees.  Right straight leg 
raising to 10 degrees caused pain and left straight leg 
raising caused pain at 20 degrees.  Bilateral simultaneous 
flexion test was to 70 degrees and caused pain in the low 
back.  The Goldthwaite's test was positive bilaterally.  The 
Nachlas test was negative bilaterally.  There was tenderness 
to palpation over the sacrum, lumbar spine and both 
sacroiliac joints.  The examiner diagnosed lateral and 
rotational scoliosis of the lumbar spine to the left; status 
post injury low back, discogenic disease upper lumbar and 
lower thoracic spine, degenerative arthritis of the lumbar 
and sacroiliac joints and fracture of vertebra of the lumbar 
spine by history.

A January 1989 report of psychiatrist examination reveals 
that the veteran reported injuring his back in service.  He 
stated that after service he had several different jobs.  He 
stated that from 1960 to 1971, he drove large trucks.  He 
reported being hospitalized in 1971 and that after such 
hospitalization he was no longer able to work.  The veteran 
complained of having burning sharp pains in the back.  He 
stated that the pain radiated through the posterior thighs 
bilaterally, ending in the middle of the thighs.  He related 
that the pain was provoked by bending over, pushing and 
pulling of objects, lifting, prolonged standing, prolonged 
sitting, driving, walking, including walking up and down 
stairs and over rough or hilly terrain, twisting motions of 
the lower back and damp or cold weather.  The veteran stated 
that his back was weak and that he had difficulty maintaining 
an upright posture.  Physical examination revealed the 
veteran had limitation of motion of the lumbar spine.  The 
psychiatrist stated that the veteran was permanently and 
totally disabled for life and non-retrainable.  The examiner 
stated that with respect to his 40 percent mental component 
that such was due to the fact that the veteran had a degree 
of impairment of complex integrated functions in which his 
activity of daily living were somewhat impaired.  The 
psychiatrist stated that the condition of mental stress on 
the veteran was aggravated by the fact that his drivers 
license for driving trucks was taken away from him, plus 
self-limiting reactions to passing stress and other component 
illness of short duration such as gastrointestinal upset, 
personal and social maladjustment, and/or sexual dysfunction 
which he gravely attributes to his bad back.

In January 1990, the RO received a December 1989 letter from 
the veteran's son-in-law to the veteran's senator.  Enclosed 
with the letter were various medical reports and VA actions 
from the 1980's which pertained to the veteran's service-
connected back disorder.  Included among the records were 
1984 and 1985 memorandum reports from VA psychologist and 
rehabilitation counselors stating that the veteran was 
medically infeasible for vocational rehabilitation purposes. 

In December 1990, the veteran reported for treatment due to 
falling and injuring his back.  December 1990 X-ray studies 
of the back show that the veteran had moderate degenerative 
changes with mild compression of T12 and L3 vertebral bodies, 
unchanged from September 1986.  He received follow-up 
treatment for recurrent back pain from December 1990 to 
February 1990.  Examinations during this period show that the 
veteran had a decreased range of motion of the lumbar spine 
and that he had tenderness in the lumbosacral spine area.  
His reflexes were normal and by February 1991, the veteran 
stated that his back symptoms had improved.  He had no muscle 
spasms or leg length discrepancy.  His sensory was intact.  
It was reported that the veteran had some give away weakness.  
The diagnosis during this time was degenerative joint disease 
of the lumbar spine.

A March 1991 report shows the veteran participated in a 
chronic pain management program due to back and neck pain.  
He related that his back pain interfered with his ability to 
engage in recreational and occupational activities.  
Additional reports from March 1991, show that the veteran 
took medication due to back pain.

An application for increased compensation based on 
unemployability dated in January 1992 reveals that the 
veteran claims that his service-connected back disorder 
prevented him from securing or following any substantially 
gainful occupation.  The veteran stated that he became too 
disabled to work in 1972 and that is when he last worked 
full-time.  He stated that at that time he worked as a truck 
driver.  The veteran stated he left his last job due to his 
service-connected back disorder.  He indicated that his 
highest educational level was the completion of one year of 
high school.  

An EMG dated in January 1992 shows that the veteran had a 
normal study of the lower extremities bilaterally.  It was 
also reported that there was no current evidence of motor 
radiculopathy in the veteran's bilateral lower extremities.

When examined by VA in May 1992, the veteran complained of 
pain in the low back radiating to both legs.  He also 
complained of muscle spasms of the low back and legs.  He 
stated that he had urgency and incontinence of urination and 
bowel movements.  He reported that he had not been able to 
have sex function for the past eleven years.  Physical 
examination revealed the veteran stood with his hips flexed 
at 15 degrees, both knees flexed at about 20 degrees, and 
both ankles flexed at about 10 degrees.  His gait was one in 
which he took short, careful, slow steps with each foot 
placed flat on the ground.  He could stand on his toes and 
heels for a very short time.  He could not walk on his toes 
and heels.  Squatting was limited to 20 normal distance and 
he complained of pain of the sacrum and lumbar spine.  Active 
flexion of the trunk was limited to 30 degrees and there was 
poor progression of movements of his spine.  His fingertips 
missed his toes by 26 inches and he complained of low back 
pain at the sacrum and lumbar spine.  Active extension of the 
trunk was limited to 0 degrees and he complained of pains of 
the lumbosacral area.  Active lateral flexion of the trunk 
each way was limited to 10 degrees and he complained of pains 
in the lumbosacral area.  Active rotation of the trunk each 
way could be carried to 30 degrees and he complained of 
lumbosacral pains.  Straight leg raising was to 10 degrees 
and dorsiflexion of the ankle caused low back pain 
bilaterally.  There was tenderness over the lumbar spine with 
palpitation.  X-ray studies of the lumbar spine revealed 
degenerative changes.  The examiner diagnosed fracture T11, 
L3 with compression, loss of bladder and bowel control and 
sex function; sensory neuropathy upper and lower extremities, 
bilaterally; and degenerative arthritis of the thoracic-
lumbar spine.  

After the veteran underwent a May 1992 VA examination, the RO 
received a September 1988 private orthopedic examination 
report.  The report noted that the veteran was treated for 
intermittent severe low back pain which extended into both 
lower limbs.  He had stress incontinence (urine) for the last 
four years.  The veteran reported injuring his back in a fall 
in 1952.  The pertinent neurological findings reveal 
tenderness of the right and left sciatic notch, along with 
the lumbosacral paraspinal area.  Straight leg raising test 
was approximately 60 degrees, bilaterally.  It was noted that 
a September 1988, MRI revealed disc herniation at L4-5.  The 
final conclusion was that the veteran had chronic low back 
pain syndrome, secondary to herniated disc at the L4-L5 
interspace.  Also submitted was a March 1992 examination 
report which showed that range of motion studies could not be 
accomplished secondary to pain.  Straight leg raising was 
positive at 20 degrees on the right and 30 degrees on the 
left.  He had no palpable lumbar paraspinal spasm, but he was 
tender to palpitation at L4 to L5.  The diagnosis was chronic 
stable low back pain secondary to degenerative joint disease 
and trauma with compression fracture T12 and L3.  The 
examiner stated that a normal EMG makes radiculopathy 
unlikely.

During a January 1994 RO hearing, the veteran asserted that 
he was unemployable due to his service-connected disability.  
He stated that he had not worked since the time his TDIU 
rating was discontinued.  He stated that he attempted 
vocational rehabilitation, but that he was found unfeasible 
for rehabilitation.  He reported that his service-connected 
back disorder interfered with his ability to walk, sit or 
stand for long periods of time.  The veteran stated that 
after service, he worked as a roughneck in the oil field and 
as a truck driver.  The veteran stated that he completed the 
8th grade and that he got his GED.

In February 1994, the RO hearing officer granted a TDIU 
rating.  In a March 1994 rating decision, the RO effectuated 
the grant of a TDIU rating, effective from May 1991.  In 
August 1994, the RO assigned an earlier effective of June 22, 
1989 for the award of a TDIU rating.

During a June 10, 1999 Board video hearing, it was noted that 
the veteran wore a back corset.  The veteran contended that 
his service-connected back disorder prevented him from being 
employed.  He stated that there were doctor's opinions of 
record supporting his contention.  The veteran complained of 
low back pain.  He veteran stated that he could walk maybe a 
half a block to a block before sitting down and rest.  

A January 2000 VA examination report notes the veteran's 1953 
history of fracturing his back in a fall.  The veteran stated 
that since his injury he had had pain in the low back.  The 
veteran maintains he was totally disabled and unemployable 
since the accident.  The veteran stated that he had constant 
pain in the back for which he took Motrin.  The veteran 
related that he wore a lumbosacral corset daily.  The veteran 
stated that he had weekly exacerbations of back pain that 
would put him in bed.  Physical examination of the back 
revealed his range of motion included forward flexion was 
30/95, bilateral rotation was 20/35, bilateral bending was 
10/40 and extension was 5/35 with verbalization of pain at 
the limits of motion, moderate.  There was visible and 
palpable muscle spasm.  Straight-leg raising was positive on 
both sides.  He had a negative Patrick's maneuver.  The 
veteran was able to squat, but unable to walk on heels and 
toes.  His gait was antalgic and was wide based.  The 
examiner stated that the sensory examination was difficult to 
accomplish due to the veteran's decreased sensation distally 
on light touch and pinprick, patchy in both upper and lower 
extremities.  Deep tendon reflexes were hypoactive 0/4 in 
both upper and lower extremities.  There were no Babinski's 
and Hoffmann reflexes noted.  X-ray studies of the lumbar 
spine revealed an impression of scoliosis and very severe 
osteophytosis throughout the entire lumbar vertebrae worse in 
the L4, L5 did not appear as degenerated.  Based on history, 
physical examination and available medical records and most 
recent MRI of the back, the examiner diagnosed post-traumatic 
lumbar spondylosis and lumbar spondylosis with L4 and L5 disc 
herniation and lower extremity radiculopathy on the left 
secondary to lumbar spondylosis.  In summary, the examiner 
stated that the veteran was hurt in service in 1953 from a 
fall from a height and was subsequently deemed to be totally 
disabled and unemployable.  The examiner stated that the 
veteran had been very consistent in his complaints and 
presentation and most of the examinations that were done 
before were compatible with each other.  The examiner opined 
that the veteran's current complaints were secondary to the 
original injury sustained in the service with progression 
through the years.

In March 2000, the RO assigned an increased rating to 60 
percent under code 5285, effective from May 4, 1994.


II.  VCAA

Initially, the Board notes that during the pendency of the 
appeal the Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided Statements and Supplemental Statements of the 
Case, including a Statement of the Case dated in April 1983, 
Supplemental Statements of the Case dated in May 1983.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded several examinations during the course of 
this appeal, including those dated in January 1982, October 
1985, May 1992, and January 2000.  The Board is unaware of 
any additional evidence that may be pertinent to this appeal.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



III.  Analysis

The RO, in a June 1974 rating decision, granted an increased 
rating to 60 percent for the service-connected back disorder 
under Code 5293.  The effective date of the increase was June 
1973.  Additionally, the RO granted a TDIU rating effective 
from June 1973.  The RO, in an April 1982 rating decision, 
reduced the veteran's rating for the service-connected back 
disability to 50 percent, effective from July 1, 1982 and 
terminated the veteran's TDIU rating effective from July 1, 
1982.  The RO, assigned a 60 percent rating for the veteran's 
service-connected back disorder, effective from May 4, 1994 
and assigned a TDIU rating effective from June 22, 1989.  
Thus, the first question before the Board is whether the 
reduction of the rating for the service-connected back 
disorder from 60 percent to 50 percent from July 1, 1982 to 
May 3, 1994 was proper.  The second question is whether the 
termination of the veteran's TDIU rating from July 1, 1982 to 
June 21, 1989 was proper.

The Board finds that the RO's reduction of his rating for the 
service-connected back disorder and termination of the TDIU 
rating violated the procedural standards imposed under 
38 C.F.R. § 3.105(e).  This regulation provides:

Where the reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, a rating proposing the reduction or 
discontinuance will be prepared setting 
forth all material facts and reasons.  
The beneficiary will be notified at his 
or her latest address of record of the 
contemplated action and furnished 
detailed reasons therefor, and will be 
given 60 days for the presentation of 
additional evidence to show that 
compensation payments should be continued 
at their present level...  [I]f 
additional evidence is not received 
within that period, final rating action 
will be taken and the award will be 
reduced or discontinued effective the 
last day of the month in which a 60-day 
period from the date of notice to the 
beneficiary of the final rating action 
expires.

38 C.F.R. § 3.105(e).

A review of the record shows that in April 1982, the RO 
determined that effective from July 1, 1982, his service-
connected back disorder would be reduced from 60 percent to 
50 percent and that his TDIU rating would be terminated.  The 
RO issued a letter, in April 1982, for the purpose of 
notifying the veteran of the April 1982 rating action.  The 
RO stated that the veteran's recent VA examination showed 
improvement of his service-connected back disorder.  The RO 
also stated that they had taken action to reduce the rating 
for the service-connected back disorder to 50 percent and 
that he was now employable (i.e. terminated his TDIU rating).  
The RO indicated that the veteran had 60 days to submit 
evidence, otherwise the reductions would automatically take 
place.  The letter was not mailed to the address of record.  
Instead, the notice was sent to the veteran's bank.  The 
veteran was not notified of the reduction in his benefits 
until it had already taken place.  In this regard, the 
veteran noticed that his bank account was not balanced.  The 
veteran was not given 60 days to submit evidence showing that 
such reduction should not take place.  Consequently, the RO's 
reduction is not sustainable under the procedural standards 
imposed by 38 C.F.R. § 3.105(e) and the Board concludes that 
the reduction of the rating from 60 percent to 50 percent for 
the service-connected back disorder and the termination of 
the TDIU rating is void ab initio.  Murincsak v. Derwinski,  
2 Vet.App. 363 (1992).

Notwithstanding the RO's failure to apply the procedural 
standards imposed by 38 C.F.R. § 3.105(e), the rating 
reduction and the termination of the TDIU rating would still 
be improper.  In this regard, the Board will discuss the 
rationale for such findings below.

Restoration of a 60 percent rating for the service-connected 
back disorder

The veteran was assigned a 60 percent rating from June 1973 
to June 1982.  Since the veteran's 60 percent rating for the 
service-connected back disorder was in effect for more than 5 
years, the provisions of 38 C.F.R. § 3.344 is for 
application.

38 C.F.R. § 3.344, provides that, for disability ratings 
which have been in effect at the same level for 5 years or 
more, the following requirements must be met in reducing 
ratings: 

(1) there must be a review of "the 
entire record of examinations and the 
medical-industrial history. . . to 
ascertain whether the recent examination 
is complete"; (2) "[e]xaminations less 
full and complete than those on which 
payments were authorized or continued 
will not be used as a basis of 
reduction"; (3) "[r]atings on account 
of diseases subject to temporary and 
episodic improvement . . .will not be 
reduced on any one examination, except in 
those instance where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated"; and (4) "[al]though 
material improvement in the physical or 
mental condition is clearly reflected, 
the rating agency will [consider] whether 
the evidence makes it reasonably certain 
that the improvement will be maintained 
under the ordinary conditions of life".  

The RO reduced the veteran's rating for the service-connected 
back disorder from 60 percent to 50 percent based on a 
finding that there was an improvement in the veteran's 
service-connected back disorder.  The veteran was deemed to 
meet the criteria for a 40 percent rating under Code 5293 and 
was assigned a 10 percent rating under Code 5285.  Code 5293, 
provides a 40 percent rating for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  A 
60 percent rating is warranted for intervertebral disc 
syndrome when it is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293. 

The question before the Board is whether the evidence, at the 
time of the reduction, is sufficient to demonstrate that the 
veteran's low back disorder had undergone sustained 
improvement, and whether the improvement will be maintained 
under ordinary conditions of life.  The Board notes that the 
RO did not thoroughly address this question prior to reducing 
the veteran's benefits.  The RO merely made a cursory 
statement to the effect that the veteran's back condition had 
improved. 

The 60 percent rating for the low back disorder was based on 
the findings of 1974 VA hospitalization and outpatient 
treatment reports.  The RO noted that the veteran was 
hospitalized in January 1974 due to recurrent low back pain.  
Hospital reports show that he walked bent forward with an 
anatalgic gait.  He had lordortic flattening and extreme 
paravertebral muscle spasm.  Straight leg raising on the 
right caused pain at 30 degrees.  There was markedly 
diminished ankle jerks on the right.  His prognosis was poor 
and surgery was not recommended.  The report noted that the 
veteran could not work due to severe low back pain and 
secondary psychological difficulty.  The report stated that 
the veteran was presumed to be and determined to be 
permanently and totally disabled.  The RO noted that X-ray 
studies of the back showed a slight rotoscoliosis to the left 
side and a straightening of the normal lordortic curvature 
and hypertrophic and osteophytic spurring of the lumbar 
vertebral bodies.  The RO noted that a VA examiner stated 
that the veteran was totally disabled and that he was not a 
good candidate for vocational rehabilitation due to 
persistent, chronic low back pain.  The RO related that 
another examination in 1974 showed that the veteran had back 
pain, mild muscle spasms, and was slightly limited in his 
ability to flex the back.  The RO noted that the veteran 
denied having any radiating pain, numbness, and tingling into 
the lower extremity.  The RO also noted that examination 
revealed the veteran had no tenderness over the spinous 
process and that his range of motion studies showed normal 
side bending and rotation.

The January 1982 VA examination, used by the RO to support a 
reduction in the veteran's rating, showed the veteran 
continued to complain of back pain and that such pain 
radiated down the left posterior thigh.  Physical examination 
revealed that the veteran's posture was normal.  His spine 
was well aligned.  His gait exhibited a limp because of low 
back pain.  The veteran was able to walk on his toes, and he 
could stand on his heels.  He could not maintain walking on 
his heels.  His squatting was limited to 70 percent of normal 
distance and further squatting was prevented because of low 
back pain radiating down the left posterior thigh to the left 
popliteal space.  There was fair progression of movement of 
the spine.  Forward flexion was to 60 degrees, lateroflexion 
was to 30 degrees, rotation was to 20 degrees, and backward 
extension was 0 degrees.  His fingertips came to within 8 
inches of his toes on forward bending.  

The examiner reported that the veteran's sensation was 
decreased over the left lower extremity in its entirety 
except for the left big toe.  Measurements of the lower 
extremities were equal.  Straight leg raising was productive 
of low back pain at 20 degrees.  His ankle dorsiflexion was 
positive, bilaterally.  The bilateral simultaneous hip 
flexion test resulted in low back pain at 70 degrees.  The 
Goldthwaite's test, the Fabere test, the Gaenslen's test and 
the Ely's tests were all positive, bilaterally.  Ober's and 
Nachlas' tests were negative, bilaterally.  There was 
tenderness to palpation over the lumbar spine.  The active 
ranges of motion of all lower extremities were within normal 
limits, and strength of the lower extremity muscle groups was 
good.  The diagnoses were fracture of the third lumbar 
vertebra, compression; status post injury, low back; wedging 
of the T11 vertebra; degenerative arthritis of the lumbar 
spine; sensory neuropathy of the left lower extremity; and 
bilateral sciatic irritation.

The Board finds that the January 1982 VA examination fails to 
show sustained improvement of the veteran's service-connected 
back disorder.  The findings on the examination are similar 
to those on 1974 medical reports used to support a 60 percent 
rating.  In this regard, reports used as the basis for the 
assignment of the 60 percent rating and the January 1982 VA 
examination report (used as the basis for the reduction) both 
show that the veteran had positive straight leg raises, 
decreased sensation, diminished ankle jerk and similar range 
of motion studies.  The only difference is that the reports 
used to support the assignment of a 60 percent rating showed 
that the veteran was noted to have muscle spasm of the lumbar 
spine.  Although the January 1982 VA examination report does 
not show that the veteran had muscle spasms of the lumbar 
spine, he was noted to have tenderness in that region.  

The Board observes that improvement in the veteran's 
condition was not evident in subsequent medical reports which 
were received during the course of the veteran's appeal.  In 
this regard, outpatient treatment reports in 1982 and 1983, 
show continued treatment for low back pain.  Physical 
examination revealed the veteran had decreased range of 
motion and that his straight leg raising was positive at 75 
degrees bilaterally.  The veteran reported that he could not 
do any work which required lifting or bending.

In January 1984, the RO received multiple reports from 1983 
showing that the veteran continued to complain of back pain 
which radiated into the lower extremity and that he had 
diminished sensation of his feet.  Physical examination also 
continued to show that the veteran had a decreased range of 
motion of the lumbar spine, diminished reflexes, and 
tenderness of the lumbar spine paraspinous musculature.  The 
veteran was deemed to have severe derangement of the lumbar 
discs and an adaptive shortening of nerve root tissue.  He 
was also noted to have an incomplete upper motor neuron 
neurogenic bladder as a result of his service-connected back 
disorder.

The Board concludes that with respect to the veteran's 
service-connected back disorder, the evidence fails to show 
sustained material improvement of his disorder from the time 
of the assignment of a 60 percent rating.  The medical 
records used to support the assignment of the 60 percent 
rating are similar to those used by the RO to support a 
reduction.  Moreover, subsequent records (i.e. records from 
1983 to 2000) continue to show primarily the same level of 
disability noted at the time of the assignment of the 60 
percent rating.  The fact that the medical evidence used to 
support the reduction did not show that the veteran had 
muscle spasms of the lumbar spine cannot be used as the sole 
basis to support a finding that the veteran's overall 
condition had improved.  It is interesting to note that a VA 
examiner, in January 2000, stated that the veteran had been 
very consistent in his complaints and presentation and most 
of the examinations that were done before were compatible 
with each other.  Since the evidence of record does not show 
sustained improvement of the service-connected back disorder 
which can be maintained under the ordinary conditions of 
life, the Board finds that the 60 percent rating for the low 
back condition has been improperly reduced to 50 percent, and 
restoration of the prior 60 percent rating is warranted for 
the period of July 1, 1982 to May 3, 1994.  


Restoration of A TDIU Rating

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19.

At the time of the TDIU termination, the veteran's only 
service-connected disability involved the back.  When the RO 
terminated the TDIU rating effective July 1, 1982, they also 
reduced the rating for the service connected back disorder 
from 60 percent to 50 percent.  As a result, he no longer met 
the percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration for a total unemployability rating on a 
schedular basis.  (The Board has since reinstated the 60 
percent rating, effective from July 1, 1982).  Irrespective 
of whether the schedular requirement is met, a TDIU rating is 
assignable if it is determined that the veteran was 
unemployable as a result of his service-connected disability.  
38 C.F.R. § 3.321.

The record shows that the veteran had a ninth grade education 
and that he last worked in 1970.  Prior to 1970, he worked as 
a roughneck on an oilrig, worked on his family farm and 
worked as a truck driver.

The 1982 examination report, which led to the termination of 
the TDIU rating effective from July 1, 1982, shows no 
significant change in the severity of the veteran's sole 
service-connected back disorder.  The veteran continued to 
have a significant back disorder.  Moreover, there had been 
no change in the veteran's unemployment status and a number 
of medical records were to the effect that his service-
connected back disorder prevented him from working.  A report 
dated in August 1983 from the veteran's physical therapist 
stated that the veteran's deficits and dysfunction of the 
back made it difficult to sit, stand, bend or lift.  The 
therapist stated that since most jobs required an employee to 
participate in one of these activities for prolonged periods 
of time, it seemed futile for the veteran to re-enter the job 
market.  The therapist stated that employers would not and 
could not employ the veteran based on his demonstrated low 
back dysfunction.  The therapist concluded that the veteran 
could not reasonably be expected to find meaningful 
employment.  In a statement dated in April 1984, Dr. Lake 
stated that the veteran's spinal condition was considered 
permanent and functionally disabling for physical labor 
activities on a permanent basis.  Moreover, the record is 
replete with consistent statements by the veteran to the 
effect that he had not worked since 1970 due to his service-
connected back disorder.

In terminating the veteran's TDIU rating effective July 1, , 
1982, the RO, as previously noted, failed to follow the 
procedures of 38 C.F.R. § 3.105(e) concerning notice to the 
veteran of the proposed reduction and giving him an 
opportunity to submit evidence on why the action should not 
be taken.  Moreover, the Board observes, that the RO, in 
terminating the veteran's TDIU rating effective July 1, 1982, 
did not give proper weight to the provisions of 38 C.F.R. § 
3.343 (continuance of total disability ratings).  Under 38 
C.F.R. § 3.343(c), when determining whether a TDIU rating is 
to be terminated, caution must be exercised that actual 
employability is established by clear and convincing 
evidence.  [The Board notes that another regulation, 38 
C.F.R. § 3.344 (stabilization of disability evaluations), 
addresses reductions in percentage evaluations of particular 
disabilities.  The Board has already addressed this provision 
with respect to the rating reduction for the service-
connected back disorder.]

At the time of the TDIU termination, there was no evidence 
that the veteran could perform substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet.App. 356 (1991).  The evidence did not show 
that actual employability was established by clear and 
convincing evidence (38 C.F.R. § 3.343).  In the judgment of 
the Board, the RO's termination of the TDIU rating was 
contrary to the evidence and controlling legal authority, and 
such rating reduction must be set aside.  Consequently, the 
Board concludes that restoration of a TDIU rating is 
warranted effective from July 1, 1982 to June 21, 1989.


ORDER

Restoration of a 60 percent rating for a low back disorder 
from July 1, 1982 to May 3, 1994 is granted.

Restoration of a TDIU rating from July 1, 1982 to June 21, 
1989 is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

